Case 1:21-cv-00765-JGK Document 1-1 Filed 01/27/21 Page 1 of 20




                EXHIBIT A
          Case 1:21-cv-00765-JGK Document 1-1 Filed 01/27/21 Page 2 of 20

                                                                                                      USO09706467B2


(12) United States Patent                                                       (10) Patent No.:     US 9,706.467 B2
       Fukuta                                                                   (45) Date of Patent:      Jul. 11, 2017
(54) COMMUNICATION CONTROL METHOD,                                        (56)                          References Cited
       BASE STATION, AND USER TERMINAL
                                                                                                  U.S. PATENT DOCUMENTS
(71) Applicant: KYOCERA CORPORATION, Kyoto                                         8,588,790 B2 * 11/2013 Cho .................. HO4W 360055
                (JP)                                                                                                                           455,441
                                                                                   9,144,010 B2*         9/2015 Cai ....................... HO4W 48.16
(72) Inventor: Noriyoshi Fukuta, Yokohama (JP)
                                                                                                           (Continued)
(73) Assignee: KYOCERA Corporation, Kyoto (JP)                                               FOREIGN PATENT DOCUMENTS
(*) Notice:       Subject to any disclaimer, the term of this             JP                  2009-260448 A        11/2009
                  patent is extended or adjusted under 35
                  U.S.C. 154(b) by 568 days.
                                                                                                    OTHER PUBLICATIONS
(21) Appl. No.:     14/355,067
                                                                          The extended European search report issued by the European Patent
(22) PCT Fed:       Nov. 2, 2012                                          Office on Oct. 22, 2015, which corresponds to European Patent
                                                                          Application No. 12844859.4-1857 and is related to U.S. Appl. No.
(86) PCT No.:       PCT/UP2012/078523                                     14/355,067.
     S 371 (c)(1),                                                                                         (Continued)
     (2) Date:      Apr. 29, 2014
(87) PCT Pub. No.: WO2O13AO65842                                          Primary Examiner — Robert M. Morlan
     PCT Pub. Date: May 10, 2013                                          (74) Attorney, Agent, or Firm — Studebaker & Brackett
                                                                          PC
(65)                 Prior Publication Data
       US 2014/O3O 1372 A1       Oct. 9, 2014                             (57)                            ABSTRACT
            Related U.S. Application Data
                                                                          A communication control method in a mobile communica
(60) Provisional application No. 61/555,259, filed on Nov.                tion system including a first base station and at least one
       3, 2011.                                                           second base station having a smaller coverage area than the
(51)   Int. C.                                                            first base station, comprises: a step A of transmitting location
       H04.736/30             (2009.01)                                   information indicating a location of the second base station
       HO47 (6/32             (2009.01)                                   from the first base station; and a step B of transmitting
                        (Continued)                                       proximity notification information to the first base station
                                                                          from a user terminal connected to the first base station after
(52)   U.S. C.
                                                                          the user terminal receives the location information, the
       CPC ........... H04 W 36/30 (2013.01); H04 W 16/32                 proximity notification information indicating that the user
                  (2013.01); H04 W 36/20 (2013.01); H04W                  terminal is in proximity of the second base station and being
                   36/06 (2013.01); H04W 36/32 (2013.01)                  used for making the user terminal use a different carrier from
(58)   Field of Classification Search
                                                                          a carrier used by the second base station.
       CPC ..... H04W 4/021; H04W 4/023; H04W 4/025;
                               H04W 40/20: H04W 48/04;
                        (Continued)                                                               11 Claims, 10 Drawing Sheets

                                                 MeNB                              MUS

                                                        PeMBOCATIONCACAN)
                                                          Pe: ARERNRNA
                                                        (BROADCASUSINGACARRIER
                                                                          STORE PeMBOCATION
                                                                          NFORMATONANDPe3
                                                                          CARRERFRAO

                                                                                            S13
                                                                                 proxity
                                                                                 OpenB

                                                                                    YES
                                                                                             S4
                                                                                CARRIERS
                                                                                 JEANPeN8
                                                                                     SA
                                                        PROXTY NICAN
                                                        (NCLUDINGSAE  CARRIER
                                                             NFCRMATION


                                              SWESRFR-S18
                                               (ANCOVER
                                                NSKCON
          Case 1:21-cv-00765-JGK Document 1-1 Filed 01/27/21 Page 3 of 20


                                                     US 9,706.467 B2
                                                              Page 2

(51) Int. Cl.                                                          2011/0028143 A1     2/2011 Johansson ........... HO4L 41,0893
       H04.736/20              (2009.01)                               2011 0105135 A1     5, 2011 Krish       rth     1   455,4221
       HO4W 36/32              (2009.01)                                                              ishnamurthy et al.
       HO4W 36/06              (2009.01)
                                                                                     OTHER PUBLICATIONS
(58) Field of Classification Search
       CPC. H04W 52/24.4; H04W 64/00; H04W 64/003;                 Communication pursuant to Rules 70(2) and 70a(2) EPC issued by
                 H04W 72/044; H04W 72/0453: H04W                   the European Patent Office on Nov. 10, 2015, which corresponds to
                84/0105, H04W 84/105; H04W 84/045;                 European Patent Application No. 12844859.4-1857 and is related to
              H04W 84/047; H04L 5/008; H04L 5/0098                 U.S. Appl. No. 14/355,067.
       See application file for complete search history.           Ericsson; "Analysis of Solutions for Mitigation of UL Interference
                                                                   in CB-ICIC”; 3GPP; TSG-RAN WG3 #75bis; R3-120727; Mar.
                                                                   26-30, 2012: pp. 1-9; Cabo San Luca, Mexico.
                                                                   International Search Report; PCT/JP2012/078523; Jan. 29, 2013.
(56)                 References Cited                              3GPP TS 36.300 V10.4.0 (Jun. 2011); 3rd Generation Partnership
                                                                   Project; Technical Specification Group Radio Access Network;
                U.S. PATENT DOCUMENTS                              Evolved Universal Terrestrial Radio Access (E-UTRA) and Evolved
                                                                   Universal Terrestrial Radio Access Network (E-UTRAN); Overall
 2009,0264134 A1 10/2009 Xu et al.                                 description; Stage 2 (Release 10).
 2011 OO13600 A1* 1/2011 Kim ...................... HO4L 5,0085
                                                        370,332    * cited by examiner
    Case 1:21-cv-00765-JGK Document 1-1 Filed 01/27/21 Page 4 of 20


U.S. Patent       Jul. 11, 2017    Sheet 1 of 10       US 9,706.467 B2




                  :       2
                              es
    Case 1:21-cv-00765-JGK Document 1-1 Filed 01/27/21 Page 5 of 20


U.S. Patent        Jul. 11, 2017          Sheet 2 of 10           US 9,706.467 B2




                                                                          101
      NETwork                                               RAO
                                                          CONCAON
                                                                      s
    COMMUNCATON             CONROLER
         UNIT                                                UN




                              SORAGE
                                   UNIT




                                                          RADO
                           CONROLLER                  COMUNICATION
       OCAON                                                N
     INFORMATION
     ACQUES ON



                             STORAGE
                               UN
    Case 1:21-cv-00765-JGK Document 1-1 Filed 01/27/21 Page 6 of 20


U.S. Patent         Jul. 11, 2017   Sheet 3 of 10          US 9,706.467 B2




           NieME                                    MUE


                   PeMBOCATION INFORMATON AND
                     PeMB CARRER NFORMATON
                   (BROADCAS USING ALL CARRIER)            S12
                              S1         STORE Peh OCAON
                                         NFORMAON AND PeM3
                                         CARRIER INFORMATION



                                              IN PROXMY NNO
                                                OF PeNB?


                                                             S4
                                              CARRIERS OF
                                               UEAN) PeNB
                                             ARE THE SAE?
                    PROXMY NOFCAON                   YES
                   (INCLUDING SAME CARRIER
                           NFORMATION

                                          S5
      SWCH CARRIER
        (HANDOVER
        NSTRUCTION)
    Case 1:21-cv-00765-JGK Document 1-1 Filed 01/27/21 Page 7 of 20


U.S. Patent           Jul. 11, 2017        Sheet 4 of 10           US 9,706.467 B2




                       vieMB                                      UE


                                PeNBOCAON NFORMATION
                               AND PeNE CARRIER NFORMATON
                               (BROADCAST USING ALLCARRIER)                SO2
                                                       STORE PeMBOCAON
                                                       NFORMAONAND PeNB
                                                       CARRIER INFORMATION

                                                                           S103
                                                             N PROXIMY NNO
                                                               OF PeNB?

                                                                            S104
                                                             CARRIERS OF
                                                           MUE AND PenBARE
                                                               HESAME?
                                 PROXMY NOTFCATON                  YES
                                (INCLUDING SAME CARRIER
                                        NFORMATON
                                                       SO5
                               SO6
                                          NO
                    1 SAME
       YES CARRIERS cell
                                -       (Sceli)
                N    OF MUE         -

   SNCH Poe
   (HANDOVER)
    Case 1:21-cv-00765-JGK Document 1-1 Filed 01/27/21 Page 8 of 20


U.S. Patent        Jul. 11, 2017        Sheet S of 10                 US 9,706.467 B2




                    vieMB                                        MUE

                             PeNBLOCATION NFORMATION
                            AND PeMBCARRIER INFORMATION
                            (BROADCAST USING ALLCARRIER)                    S22
                                                                            --
                                           S2       STORE PenBOCATION
                                                    NFORMATIONAND PeNB
                                                    CARRIER INFORMATION
                                                          &
                                                              NPROX:MITY NNO
                                                               OF PeMB
                               PROX, Y NOTIFICATION               V
                               (INCLUDING PeNBCARRIER                 YES
                                      INFORMATION
                                S25                 S24
                MUEANDPeNBARE
   S26            THE SAME21
   WC CARRIER          NO
    (HANDOVER
    NSRUCON
    Case 1:21-cv-00765-JGK Document 1-1 Filed 01/27/21 Page 9 of 20


U.S. Patent          Jul. 11, 2017      Sheet 6 of 10           US 9,706.467 B2




                                       F.G. 7
                       teNB                                  ME

                               PeNBLOCATION NFORMATON
                              AND PeNB CARRER NFORMATON
                              (BROADCASTUSING ALLCARRIER)              S2O2
                                               y
                                         S2O        STORE PeNBLOCATION
                                                    NFORMATION AND PeNB
                                                    CARRER NFORMATON
                                                              Sae




                                                          N PROXY         NO
                                                            OF PedE?
                                PROXIMY NOTFCAON
                                (INCLUDING PeNBCARRIER         YES
                                       NFORMAON

                                S205               S204
          NO     - CARRERS OF
                  UE AND PeMBARE
   S208             THE SAME?
     SET PeNB            YES
  CARRIERADDITION
    PREVENTION             S207        NO
                      SAE            (Scell)
          YES     CARRER's Pce
                     OF MUE

    WC Pee                                         S209
    (HANDOVER)       S208
    Case 1:21-cv-00765-JGK Document 1-1 Filed 01/27/21 Page 10 of 20


U.S. Patent          Jul. 11, 2017     Sheet 7 of 10          US 9,706.467 B2




                                     FG. 8
            MeNB                                       MUE

                    PeNBOCATION NFORMAON
                   AND PenBCARRIER INFORMATION
                      (BROADCAST ONY USING
                     CORRESPONDING CARRIER)                   S32
                                             STORE PenBLOCATION
                                             NFORMATION AND PeMB
                                             CARRIERINFORMATION


                                                 IN PROXMY
                                                   OF PeMB
                                                        YES

                                                CARRIERS OF
                                              NUE AND PeMBARE
                                                  IHE SAME
                     PROXNY NOFCAON                     YES
                    (INCLUDING SAME CARRIER
                           NFORMATON


        (HANDOVER
        NSTRUCTION)
    Case 1:21-cv-00765-JGK Document 1-1 Filed 01/27/21 Page 11 of 20


U.S. Patent          Jul. 11, 2017     Sheet 8 of 10           US 9,706.467 B2




                                     FG. 9
                     fenB                                   VUE
                             PeMBLOCAON NFORAON
                            AND PeNBCARRER INFORMATON
                                (BROADCAST ONLY USING
                               CORRESPONDING CARRIER)
                                                                       S302
                                       S301        stoRE penEocATION
                                                   INFORAON AND PeNB
                                                   CARRER NFORMATON

                                                                     S303
                                                         N PROXIMITY          NO
                                                          OF PeNB?



                                              NO
                                              ME AND PeNBARE
                                                  HE SAME?
                               PROXY NOIFCATION
                               (ENCLUDING SAME CARRIER        YES
                                      NFORMAON



                    SAME
                 CARRER SPce
                 NOFMUEl
   SWITCHPcell
   (HANDOVER)
    Case 1:21-cv-00765-JGK Document 1-1 Filed 01/27/21 Page 12 of 20


U.S. Patent         Jul. 11, 2017      Sheet 9 of 10              US 9,706.467 B2




                                     F.G. 10
                    MeNB                                    f


                            PeNBOCAON INFORMATON
                             AND PeMB DENIFCAON
                                     NFORMATON              s         S42

                                                STORE PenSOCATION
                                                 NFORMAONAND PeMB
                                               DENFICAON INFORMATON



                                                       IN PROXFMY NNO
                                                          OF Pea?
                              PROXIMTY NOCATION
                         (INCLUDING PeNB DENTIFICATION          YES
                                  NFORMATION)
                               S45                 S44.
               1 CARRIERS OF
         YES   VUE AND PeNBARE
   S46         NTHE SAME2.
  SWCHCARRIER
    (HANDOVER
                       NO
    NSTRUCTION)
    Case 1:21-cv-00765-JGK Document 1-1 Filed 01/27/21 Page 13 of 20


U.S. Patent         Jul. 11, 2017       Sheet 10 of 10            US 9,706.467 B2




                                     F.G. 11
                      vieMB                                    MUE

                               PeM8 OCAON NFORATION
                                AND PeMBDENTIFICAON
                                       NFORMATION                         S402
                                          S401       SORE PenelocATION
                                                     NFORMAON AND PeMB
                                                   DENTIFICATION INFORMAON


                                                                          S403
                                                           IN PROXIMITY          NO
                                                            OF PeMB?
                                PROXVITY NOFCAON
                           (INCLUDING PenB DENTIFICATION         YES
                                      NFORMATON

                                S405             S404
         NO 16ARRIERS OF
            ME AND PeM8ARE
   S406             HE SAME?
     SET PenB
   CARRIERADDTION
                         YES
     PREVENTION               S4O7
         YES CARRIER SPcel
                    OF MUE
                    S408             STOP Sce.    --S409
           Case 1:21-cv-00765-JGK Document 1-1 Filed 01/27/21 Page 14 of 20


                                                    US 9,706.467 B2
                               1.                                                                    2
       COMMUNICATION CONTROL METHOD,                                  PeNB 100-2) having a smaller coverage area than the first
        BASE STATION, AND USER TERMINAL                               base station. The method comprises: a step A of transmitting
                                                                      location information indicating a location of the second base
           BACKGROUND OF THE DISCLOSURE                               station from the first base station; and a step B of transmit
                                                                      ting proximity notification information to the first base
  Technical Field                                                     station from a user terminal (e.g. MUE 200-1) connected to
  The present invention relates to a communication control            the first base station after the user terminal receives the
method, a base station, and a user terminal in a mobile               location information, the proximity notification information
communication system.                                                 indicating that the user terminal is in proximity of the second
   Background Art                                                10
                                                                      base station and being used for making the user terminal use
   3GPP (3rd Generation Partnership Project) that is a stan           a different carrier from a carrier used by the second base
dardization project of mobile communication systems is                station.
working on standardization of LTE Advanced that is an                    With another feature of the communication control
advanced version of LTE (Long Term Evolution) in 3GPP                 method according to the present invention, in the step A, the
release-10 or later (see, for example, 3GPP TS 36.300            15
                                                                      first base station transmits the location information indicat
v10.4.0).                                                             ing the location of the second base station while associating
   In LTE-Advanced, provision of a heterogeneous network              the location information with the used carrier of the second
is under study in which a low power base station (so-called           base station.
pico base station and home base station) is installed in a              With another feature of the communication control
coverage area of a high power base station (so-called macro
base station). The heterogeneous network can distribute the           method according to the present invention, the step A
load on the high power base station to the low power base             comprises a step of broadcasting, on each used carrier of the
station.                                                              first base station, information indicating the used carrier of
   To achieve a wider band width while securing backward              each second base station.
compatibility with LTE, a carrier aggregation technique is       25     With another feature of the communication control
introduced in LTE Advanced. In the carrier aggregation                method according to the present invention, the step A
technique, a carrier (frequency band) in LTE is regarded as           comprises a step of broadcasting, on each used carrier of the
a component carrier (CC), and multiple carriers are used in           first base station, location information indicating the loca
combination for radio communications. "Carrier is treated             tion of the second base station using the same carrier as the
as "cell” in some cases.                                         30
                                                                      used carrier.
                                                                        With another feature of the communication control
                     CITATION LIST
                                                                      method according to the present invention, in the step A,
                  Non-Patent Documents                                when a secondary carrier is added to the user terminal, the
                                                                 35   first base station unicasts, to the user terminal, location
Non-Patent Documents 1: 3GPP TS 36.300 v10.4.0                        information indicating the location of the second base sta
                                                                      tion using the same carrier as the secondary carrier.
              SUMMARY OF INVENTION                                      With another feature of the communication control
                                                                      method according to the present invention, in the step B,
   In the heterogeneous network, when the high power base        40   when the used carrier of the second base station in the
station and the low power base station use the same carrier           proximity of the user terminal is the same as the used carrier
and a user terminal connected to the high power base station          of the user terminal, the user terminal transmits the proX
is located around the boundary of the coverage area of the            imity notification information including information indi
lower power base station, the low power base station might            cating the same carrier is transmitted.
receive uplink interference from the user terminal.              45     With another feature of the communication control
  If the user terminal as the interference source can be              method according to the present invention, the communica
identified, such uplink interference may be prevented by              tion control method further comprises a step of, after the
causing the user terminal as the interference Source (here            reception of the proximity notification information transmit
inafter referred to as “interfering user terminal') to perform        ted in the step B, performing handover control by the first
handover to another carrier.                                     50   base station such that the used carrier of the user terminal is
   Unfortunately, the low power base station can recognize            switched to another carrier when the used carrier of the
the uplink interference but cannot identify the interfering           second base station in the proximity of the user terminal is
user terminal. The high power base station and the user               the same as the used carrier of the user terminal.
terminal connected thereto cannot recognize that the user               With another feature of the communication control
terminal is giving the uplink interference to the low power      55   method according to the present invention, the communica
base station, and cannot identify the interfering user termi          tion control method further comprises a step of, after the
nal.                                                                  reception of the proximity notification information transmit
  Thus, it has been difficult to prevent the uplink interfer          ted in the step B, performing handover control by the first
ence in the heterogeneous network.                                    base station Such that the primary carrier is Switched to
  Therefore, the present invention provides a communica          60   another carrier when the used carrier of the second base
tion control method, a base station, and a user terminal that         station in the proximity of the user terminal is the same as
are capable of preventing uplink interference in a heteroge           the primary carrier of the user terminal.
neous network.                                                          With another feature of the communication control
  A communication control method according to the present             method according to the present invention, the communica
invention is a communication control method in a mobile          65   tion control method further comprises a step of, after the
communication system including a first base station (e.g.             Switching of the primary carrier to the another carrier,
MeNB 100-1) and at least one second base station (e.g.                performing a setting by the first base station such that a
            Case 1:21-cv-00765-JGK Document 1-1 Filed 01/27/21 Page 15 of 20


                                                     US 9,706.467 B2
                            3                                                                     4
carrier used as the primary carrier before the Switching is            embodiments described below, the same or similar portions
prevented from being added as the secondary carrier of the             are denoted with the same or similar reference signs.
user terminal.
  With another feature of the communication control                                         First Embodiment
method according to the present invention, the communica
tion control method further comprises a step of, after the             (Configuration of Mobile Communication System)
reception of the proximity notification information transmit              FIG. 1 shows a mobile communication system according
ted in the step B, performing control by the first base station        to a first embodiment. The mobile communication system
Such that use of the secondary carrier is stopped when the             according to this embodiment is configured based on LTE
                                                                  10
used carrier of the second base station in the proximity of the        Advanced (in 3GPP release-10 and after).
user terminal is the same as the secondary carrier of the user            As shown in FIG. 1, the mobile communication system
terminal.                                                              includes a macro base station (Macro evolved Node-B:
   A base station according to the present invention is a base         MeNB) 100-1 configured to form a large coverage area and
station in a mobile communication system. The base station        15   a pico base station (Pico evolved Node-B: PeNB) 100-2
comprises: a transmission unit configured to transmit loca             configured to form a small coverage area. In FIG. 1, only one
tion information indicating a location of another base sta             PeNB 100-2 installed in the coverage area of the MeNB
tion; and a reception unit configured to receive proximity             100-1 is illustrated. Alternatively, a plurality of PeNBs
notification information from a user terminal connected to             100-2 may be installed in the coverage of the MeNB 100-1.
the base station, the proximity notification information indi          One or a plurality of user terminals (User Equipment: UE)
cating that the user terminal is in proximity of the another           are connected to each of the MeNB 100-1 and the PeNB
base station and being used for making the user terminal use           100-2.
a different carrier from a carrier used by the another base               Hereinafter, the UE connected to the MeNB 100-1 is
station in the proximity of the user terminal.                         referred to as an MUE 200-1, and the UE connected to the
   A user terminal according to the present invention is a        25   PeNB 100-2 is referred to as a PUE 200-2. When the MeNB
user terminal in a mobile communication system. The user               100-1 and the PeNB 100-2 are not particularly distinguished
terminal comprises: a reception unit configured to receive,            from each other, they are simply referred to as an eNB 100.
from a first base station, location information indicating a           When the MUE 200-1 and the PUE 200-2 are not particu
location of a second base station; and a transmission unit             larly distinguished from each other, they are simply referred
                                                                  30   to as a UE 200.
configured to transmit proximity notification information to
the first base station after the reception unit receives the             Connected is a state where the UE 200 is synchronized
location information, the proximity notification information           with the eNB 100, and is a state where a radio resource can
indicating that the user terminal is in proximity of the second        be allocated from the eNB 100 to the UE 200. Uplink is a
                                                                       communication direction from the UE 200 to the eNB 100,
base station and being used for making the user terminal use      35   and downlink is a communication direction from the eNB
a different carrier from a carrier used by the second base             100 to the UE 200.
station in the proximity of the user terminal.                           The MeNB 100-1 and the PeNB 100-2 are included in
      BRIEF DESCRIPTION OF THE DRAWINGS                                E-UTRAN (Evolved-UMTS Terrestrial Radio Access Net
                                                                       work) as a radio access network of LTE. In the embodiment,
                                                                  40   E-UTRAN is configured as a heterogeneous network, and
  FIG. 1 shows a mobile communication system according                 the PeNB 100-2 is installed in a coverage area of the MeNB
to first to fourth embodiments.                                        100-1 and more specifically in a high traffic Zone (so-called
  FIG. 2 is a block diagram of an eNB according to the first           hot Zone) for example.
to the fourth embodiments.                                                The MeNB 100-1 can provide services using two different
  FIG. 3 is a block diagram of a UE according to the first        45   carriers (CC1 and CC2). The services may be provided
to the fourth embodiments.                                             through three or more carriers. Each carrier includes a
   FIG. 4 shows an operation pattern 1 of the communication            plurality of resource blocks (RB) in a frequency direction.
system according to the first embodiment.                              The PeNB 100-2 is operated using a single carrier (CC1) and
   FIG. 5 shows an operation pattern 2 of the communication            uses the CC1 for radio communications with the PUE 200-2.
system according to the first embodiment.                         50   If the MUE 200-1 using the CC1 for the radio communica
   FIG. 6 shows an operation pattern 1 of the communication            tions with the MeNB 100-1 is installed around the boundary
system according to the second embodiment.                             of the coverage area of the PeNB 100-2, the PeNB 100-2
   FIG. 7 shows an operation pattern 2 of the communication            may receive uplink interference from the MUE 200-1.
system according to the second embodiment.                                The coverage area is formed by one or a plurality of cells.
   FIG. 8 shows an operation pattern 1 of the communication       55   The cell is identified with a cell ID and is associated with a
system according to the third embodiment.                              carrier. A carrier, the eNB 100 using the carrier, and a
   FIG.9 shows an operation pattern 2 of the communication             coverage area of the eNB 100 may be collectively referred
system according to the third embodiment.                              to as a cell. Thus, the MeNB 100-1 may be referred to as a
   FIG. 10 shows an operation pattern 1 of the communica               macrocell and the PeNB 100-2 may be referred to as a
tion system according to the fourth embodiment.                   60   picocell.
   FIG. 11 shows an operation pattern 2 of the communica                  When a carrier aggregation technique is Supported, a first
tion system according to the fourth embodiment.                        carrier to be used for radio communications between the
                                                                       MeNB 100-1 and the MUE 200-1 is referred to as a primary
            DESCRIPTION OF EMBODIMENTS                                 carrier, and carriers added thereafter are referred to as
                                                                  65   secondary carriers. The primary carrier may be referred to as
   Embodiments of the present invention are described with             a primary cell (Pcell) and the secondary carrier may be
reference to the drawings. In the drawings related to the              referred to as a secondary cell (Scell).
         Case 1:21-cv-00765-JGK Document 1-1 Filed 01/27/21 Page 16 of 20


                                                    US 9,706.467 B2
                              5                                                                      6
   Under a connected (RRC connected) state as a connected              MeNB 100-1 broadcasts sets of location information and
state, the UE 200 can switch a connecting cell (referred to            carrier information of all PeNBS 100-2 installed in the
as serving cell). Such a Switching of the serving cell is              coverage area of the MeNB 100-1 by using each of the
achieved by handover for example. Handover of the UE200                carriers (CC1 and CC2) usable by the MeNB 100-1. For
is controlled by the serving cell of the UE 200.                  5    example, the set of the location information and the carrier
   An X2 interface as a logical communication path for                 information is transmitted while being included in a system
connecting between adjacent base stations is established               information block (SIB). The MUE 200-1 receives the SIB
between the MeNB 100-1 and the PeNB 100-2. An S1
                                                                       including the location information and the carrier informa
interface as a logical communication path for EPC (Evolved             tion for each PeNB 100-2.
Packet Core) as a core network of LIE is established              10
                                                                         In Step S12, the MUE 200-1 acquires the location infor
between EPC and the MeNB 100-1 and between EPC and                     mation and the carrier information for each PeNB 100-2
the PeNB 100-2.
   Next, the configuration of the eNB 100 is described. FIG.           included in the SIB received in Step S11, and stores the
                                                                       location information and the carrier information. The MUE
2 is a block diagram of the eNB 100. As shown in FIG. 2,               200-1 holds the stored location information and carrier
the eNB 100 includes multiple antennas 101, a radio com           15
munication unit 110, a network communication unit 120, a               information as long as the MUE 200-1 is connected to the
storage unit 130, and a controller 140.                                MeNB 100-1.
   The antennas 101 are used for transmission and reception              In Step S13, the MUE 200-1 acquires the location infor
of a radio signal. The radio communication unit 110 is                 mation of the MUE 200-1, and calculates the difference
configured with a radio frequency (RF) circuit, a base band            between the location of the MUE 200-1 indicated by the
(BB) circuit, and the like for example, and transmits and              location information, and a location of each PeNB 100-2
receives a radio signal through the antennas 101. In the               indicated by the location information stored in Step S12. In
embodiment, the radio communication unit 110 can perform               other words, the MUE200-1 calculates the distance between
radio communications by simultaneously using a plurality of            the MUE 200-1 and each PeNB 100-2. Then, the MUE
carriers. The network communication unit 120 performs             25   200-1 compares the distance calculated for each PeNB
inter-base station communications with an adjacent eNB on              100-2 with a threshold value. The threshold value is, for
the X2 interface. The network communication unit 120                   example, approximately the same with the radius of the
performs communications with EPC on the S1 interface. The              coverage area of each PeNB 100-2, or is a value obtained by
storage unit 130 stores various types of information used for          adding a predetermined value to the radius of the coverage
the control of the eNB 100 and the like. The controller 140       30   area. The threshold value is stored in the MUE 200-1 in
controls various functions of the eNB 100.                             advance. Alternatively, the MeNB 100-1 may notify the
   Next, the configuration of the UE200 is described. FIG.             MUE 200-1 of the threshold value. When the calculated
3 is a block diagram of the UE 200. As shown in FIG. 3, the            distance is shorter than the threshold value, the MUE 200-1
UE 200 includes an antenna 201, a radio communication                  determines that the MUE 200-1 is in the proximity of the
unit 210, a location information acquisition unit 220, a          35   PeNB 100-2, and the operation proceeds to Step S14.
storage unit 230, and a controller 240.                                  In Step S14, the MUE 200-1 identifies the used carrier of
   The antenna 201 is used for the transmission and recep              the PeNB 100-2 determined to be in the proximity of the
tion of a radio signal. The radio communication unit 210 is            MUE 200-1 on the basis of the carrier information stored in
configured with an RF circuit, a BB circuit, and the like for          Step S12, and determines whether the identified carrier and
example, and transmits and receives a radio signal through        40   the used carrier (CC1) of the MUE 200-1 are the same. If the
the antenna 201. In the embodiment, the radio communica                MUE 200-1 determines that the used carrier of the PeNB
tion unit 210 can perform radio communications by simul                100-2 is the same as the used carrier of the MUE 200-1, the
taneously using a plurality of carriers. The location infor            operation proceeds to Step S15, and the operation returns to
mation acquisition unit 220 includes a GPS receiver for                Step S13 if not.
example and outputs location information based on a               45     When the PeNB 100-2 and the MUE 200-1 are in prox
received GPS signal to the controller 240. The storage unit            imity to each other and the used carrier of the PeNB 100-2
230 stores various types of information used for the control           and the used carrier of the MUE 200-1 are the same, the
of the UE 200 and the like. The controller 240 controls                MUE 200-1 may act as a source of uplink interference to the
various functions of the UE 200.                                       PeNB 1OO-2.
(Operation of Mobile Communication System)                        50      In Step S15, the MUE 200-1 generates a proximity
   Next, operation patterns 1 and 2 of the mobile commu                notification (Enhanced ProXimity Indication) including car
nication system are described with a communication envi                rier information indicating the carrier determined as the
ronment shown in FIG. 1 as an example.                                 same in Step S14, and transmits the proximity notification to
   In each of the operation patterns, it is assumed that the           the MeNB 100-1. The MeNB 100-1 receives the proximity
MeNB 100-1 stores in advance, geographical location infor         55   notification.
mation of each PeNB 100-2 installed in a coverage area of                 In Step S16, the MeNB 100-1 regards the MUE 200-1 as
the MeNB 100-1, and information on a used carrier (opera               the source of uplink interference to the PeNB 100-2 on the
tion carrier) of each PeNB 100-2.                                      basis of the proximity notification received in Step S15, and
(1) Operation Pattern 1                                                performs control so that the used carrier of the MUE 200-1
   FIG. 4 shows the operation pattern 1 of the embodiment.        60   is switch to another carrier (CC2). More specifically, the
In this operation pattern, the carrier aggregation technique is        MeNB 100-1 transmits to the MUE 200-1, a switching
not employed.                                                          instruction (handover instruction) to a cell corresponding to
   As shown in FIG. 4, in Step S11, the MeNB 100-1                     the other cell.
transmits the location information indicting the geographical          (2) Operation Pattern 2
location of each PeNB 100-2 installed in the coverage area        65      FIG. 5 shows an operation pattern 2 of the embodiment.
of the MeNB 100-1 and the carrier information indicating               In this operation pattern, the carrier aggregation technique is
the used carrier of each PeNB 100-2. In the embodiment, the            employed. Thus, the primary carrier (Pcell) and the second
         Case 1:21-cv-00765-JGK Document 1-1 Filed 01/27/21 Page 17 of 20


                                                     US 9,706.467 B2
                            7                                                                        8
ary carrier (Scell) can be used in radio communications                200-1 use a different carrier from the used carrier of the
between the MeNB 100-1 and the MUE 200-1.                              PeNB 100-2 in the proximity of the MUE 200-1. Thus, the
  As shown in FIG. 5, in Step S101, the MeNB 100-1                     uplink interference in the heterogeneous network can be
transmits the location information and the carrier informa             prevented.
tion of each PeNB 100-2 installed in the coverage area of the            In the embodiment, the MeNB 100-1 transmits the loca
MeNB 100-1 as in the operation pattern 1 of the embodi                 tion information of the PeNB 100-2 associated with the used
ment. The MUE 200-1 receives the SIB including the                     carrier of the PeNB 100-2. Specifically, information indi
location information and the carrier information of each
                                                                       cating the used carrier of each PeNB 100-2 is broadcasted
PeNB 100-2 on the primary carrier (Pcell) of the MUE                   using each used carrier of the MeNB 100-1. Then, upon
200-1. This is because, it is defined in the specification that   10
                                                                       determining that the used carrier of the MUE 200-1 is the
broadcasted system information is acquired only with the               same as the used carrier of the PeNB 100-2 in the proximity
primary carrier (Pcell).                                               of the MUE 200-1, the MUE 200-1 includes the carrier
  Step S102 and Step S103 are similar to those in the                  information indicating the same carrier in the proximity
operation pattern 1 of the embodiment.
  In Step S104, the MUE 200-1 identifies the used carrier         15   notification (Enhanced Proximity Indication) and transmits
of the PeNB 100-2 determined to be in proximity of the                 the information. Thus, the used carrier of the MUE 200-1
MUE 200-1 on the basis of the carrier information stored in            that is likely to give the uplink interference to the PeNB
Step S102. Then, the MUE 200-1 determines whether the                  100-2 can be identified.
identified carrier is the same as the primary carrier (Pcell)             In the embodiment, after receiving the proximity notifi
and/or the secondary carrier (Scell) used by the MUE 200-1.            cation (Enhanced Proximity Indication), when the used
When the MUE 200-1 determines that the used carrier of the             carrier of the PeNB 100-2 in the proximity of the MUE
PeNB 100-2 is the same as the primary carrier (Pcell) and/or           200-1 is same as the primary carrier (Pcell) of the MUE
the secondary carrier (Scell) used by the MUE 200-1, the               200-1, the MeNB 100-1 performs handover control so that
operation proceeds to Step S105, and the operation returns             the primary carrier (Pcell) is switched to another carrier.
to Step S103 if it is determined otherwise.                       25   Thus, the communications of the MUE 200-1 is not inter
   In Step S105, the MUE 200-1 generates a proximity                   rupted and the uplink interference to the PeNB 100-2 can be
notification (Enhanced ProXimity Indication) including car             prevented.
rier information indicating the same carrier determined in                In the embodiment, after Switching the primary carrier
Step S104, and transmits the proximity information to the              (Pcell) to the other carrier, the MeNB 100-1 performs the
MeNB 100-1. The MUE 200-1 may include in the proximity            30   setting to prevent the carrier used as the primary carrier
notification, information indicating whether the same carrier          (Pcell) before the switching from being added as the sec
is used as the primary carrier (Pcell) or the secondary carrier        ondary carrier (Scell) of the MUE 200-1. Thus, the uplink
(Scell). The MeNB 100-1 receives the proximity notifica                interference to the PeNB 100-2 can be prevented.
tion.                                                                     In the embodiment, after receiving the proximity notifi
   In Step S106, the MeNB 100-1 determines whether the            35   cation (Enhanced Proximity Indication), if the used carrier
used carrier of the MUE 200-1 being the same as the used               of the PeNB 100-2 is the same as the secondary carrier
carrier of the PeNB 100-2 is the primary carrier (Pcell) or the        (Scell) of the MUE 200-1, the MeNB 100-1 performs a
secondary carrier (Scell) based on the carrier information             setting to stop the use of the secondary carrier (Scell). Thus,
included in the proximity notification received in Step S105           the uplink interference to the PeNB 100-2 can be prevented.
and carrier allocation information managed by the MeNB            40
100-1 or the information included in the proximity infor                                   Second Embodiment
mation. If it is determined to be the primary carrier (Pcell),
the operation proceeds to Step S107, and if it is determined             Now, a second embodiment is described by mainly focus
to be the secondary carrier (Scell), the operation proceeds to         ing on the difference from the embodiment described above.
Step S108.                                                        45   In the embodiment, the MeNB 100-1 determines whether
   In Step S107, the MeNB 100-1 switches the primary                   the used carrier of the PeNB 100-2 and the used carrier of
carrier of the MUE 200-1 to another carrier (i.e., performs            the MUE 200-1 are the same.
handover). The another carrier may be the secondary carrier            (1) Operation Pattern 1
(Scell) of the MUE 200-1. After switching the primary                     FIG. 6 shows an operation pattern 1 of the embodiment.
carrier (Pcell) to the another carrier, the MeNB 100-1            50   In this operation pattern, the carrier aggregation technique is
performs a setting to prevent the carrier used as the primary          not employed.
carrier before the switching from being added as the sec                  As shown in FIG. 6, Step S21 to Step S23 are similar to
ondary carrier of the MUE 200-1.                                       those in the operation pattern 1 of the first embodiment.
   Meanwhile, in Step S108, the MeNB 100-1 stops the use                  In Step S24, the MUE 200-1 generates a proximity
of the secondary carrier (Scell) of the MUE 200-1 that is the     55   notification (Enhanced ProXimity Indication) including car
same as the used carrier of the PeNB 100-2.                            rier information indicating the used carrier of the PeNB
(Summary)                                                              100-2 determined to be in the proximity of the MUE 200-1
   As described above, in the mobile communication system              in Step S23, and transmits the proximity information to the
including the MeNB 100-1 and at least one PeNB 100-2                   MeNB 100-1.
having a smaller coverage area than the MeNB 100-1, the           60      In Step S25, the MeNB 100-1 determines whether the
MeNB 100-1 transmits the location information indicating               used carrier of the MUE 200-1 (CC1) is the same as the used
the location of the PeNB 100-2. After receiving the location           carrier of the PeNB 100-2 in the proximity of the MUE
information of the PeNB 100-2, the MUE 200-1 connected                 200-1. based on PeNB carrier information included in the
to the MeNB 100-1 transmits to the MeNB 100-1, the                     proximity notification received in Step S24 and carrier
proximity notification (Enhanced Proximity Indication),           65   allocation information for the MUE 200-1 managed by the
which is information indicating that the MUE 200-1 is in               MeNB 100-1. When the carrier is determined as the same,
proximity of the PeNB 100-2, and used for making the MUE               the operation proceeds to Step S26.
         Case 1:21-cv-00765-JGK Document 1-1 Filed 01/27/21 Page 18 of 20


                                                     US 9,706.467 B2
                                9                                                                   10
   In Step S26, the MeNB 100-1 regards the MUE 200-1 as                stored location information and the carrier information as
the source of uplink interference to the PeNB 100-2 and                long as the MUE 200-1 is connected to the MeNB 100-1.
performs a control so that the used carrier of the MUE 200-1              Step S33 to Step S36 are similar to those in the operation
is switched to another carrier (CC2). Specifically, the MeNB           pattern 1 of the first embodiment.
100-1 transmits to the MUE 200-1, switching instruction           5    (2) Operation Pattern 2
(handover instruction) to the other cell.                                 FIG. 9 shows an operation pattern 2 of the embodiment.
(2) Operation Pattern 2                                                In the operation pattern, the carrier aggregation technique is
   FIG. 7 shows an operation pattern 2 of the embodiment.              employed.
In this operation pattern, the carrier aggregation technique is           As shown in FIG. 9, in Step S301, the MeNB 100-1
employed.                                                         10   broadcasts, using each carrier usable by the MeNB 100-1,
   As shown in FIG. 7, Step S201 to Step S204 are similar              the location information of the PeNB 100-2 using the carrier
to those in the operation pattern 1 of this embodiment.                among the PeNBs 100-2 installed in the coverage area of the
   In Step S205, the MeNB 100-1 determines whether the                 MeNB 100-1. The MUE 200-1 receives the SIB including
used carrier of the PeNB 100-2 in the proximity of the MUE             the location information of the PeNB 100-2 using the carrier
200-1 is the same as the primary carrier (Pcell) and/or the       15   on the primary carrier (Pcell) of the MUE 200-1.
secondary carrier (Scell) used by the MUE 200-1 based on                  When the secondary carrier (Scell) is added to the MUE
the PeNB carrier information included in the proximity                 200-1, the MeNB 100-1 unicasts the location information of
notification received in Step S204 and carrier allocation              the PeNB 100-2 using the same carrier as the secondary
information for the MUE 200-1 managed by the MeNB                      carrier (Scell) to the MUE 200-1. For example, if the used
100-1. If the carrier is determine as the same, the operation          carrier of the MUE 200-1 is the CC1 and the CC2 is added
proceeds to Step S207, and the operation proceeds to Step              as the secondary carrier (Scell), the location information of
S206 if it determined otherwise.                                       the PeNB 100-2 using the CC2 is unicasted using the CC2.
  In Step S206, the MeNB 100-1 performs a setting to                   This is because, it is defined in the specification that the
prevent a carrier that is the same as the used carrier of the          system information broadcasted is only acquired with the
PeNB 100-2 in the proximity of the MUE 200-1 from being           25   primary carrier (Pcell).
added as the secondary carrier of the MUE 200-1.                         In Step S302, the MUE 200-1 acquires the location
  Step S207 to Step S209 are similar to those in the                   information of the PeNB 100-2 included in the SIB received
operation pattern 2 of the first embodiment.                           in Step 301, and stores the location information and the
  Thus, in the embodiment, the carrier that is the same as             carrier information indicating the carrier with which the
the used carrier of the PeNB 100-2 in the proximity of the        30   location information is received. The MUE 200-1 holds the
MUE 200-1 can be prevented from being added as the                     stored location information and the carrier information as
secondary carrier (Scell) of the MUE 200-1. Thus, the uplink           long as the MUE 200-1 is connected to the MeNB 100-1.
interference to the PeNB 100-2 can be prevented.                         Step S303 to Step S308 are similar to those in the
                                                                       operation pattern 2 of the first embodiment.
                     Third Embodiment                             35     As described above, in the embodiment, the location
                                                                       information of the PeNB 100-2 can be transmitted while
  Now, a third embodiment is described while mainly                    being associated with the used carrier of the PeNB 100-2.
focusing on the differences from the embodiments described             Thus, transmission of the used carrier information of the
above.                                                                 PeNB 100-2 can be omitted.
  In the embodiment, the MeNB 100-1 transmits through             40
each used carrier of the MeNB 100-1, location information                                  Fourth Embodiment
of the PeNB 100-2 using the same carrier as the used carrier.
For example, if the carriers used by the MeNB 100-1 are                  Now, a fourth embodiment is described while focusing on
CC1 and CC2, the location information of the PeNB 100-2                the differences from the embodiments described above.
using the CC1 is transmitted using the CC1, and location          45   (1) Operation Pattern 1
information of the PeNB 100-2 using the CC2 is transmitted                FIG. 10 shows an operation pattern 1 of the embodiment.
using the CC2. Thus, the MeNB 100-1 can transmit the                   In this operation pattern, the carrier aggregation technique is
location information of the PeNB 100-2 associated with the             not employed. As in the embodiments described above, the
used carrier of the PeNB 100-2. Accordingly, the transmis              MeNB 100-1 stores in advance, information on a geographi
sion of the information on the used carrier of the PeNB           50   cal location of each PeNB 100-2 installed in the coverage
100-2 can be omitted.                                                  area of the MeNB 100-1 and information indicating the used
(1) Operation Pattern 1                                                carrier of each PeNB 100-2.
   FIG. 8 shows an operation pattern 1 of the embodiment.                As shown in FIG. 10, in Step S41, the MeNB 100-1
In the operation pattern, the carrier aggregation technique is         transmits and identification information of and the location
not employed.                                                     55   information indicting the geographical location of each
   As shown in FIG. 8, in Step S31, the MeNB 100-1                     PeNB 100-2 installed in the coverage area of the MeNB
broadcasts, using each carrier usable by the MeNB 100-1,               100-1. For example, the MeNB 100-1 broadcasts sets of
the location information of the PeNB 100-2 using the carrier           location information and identification information of all the
among the PeNBs 100-2 installed in the coverage area of the            PeNBs 100-2 installed in the coverage area of the MeNB
MeNB 100-1. For example, the location information is              60   100-1 using all the carrier usable by the MeNB 100-1.
transmitted while being included in the system information               In Step S42, the MUE 200-1 acquires the location infor
block (SIB).                                                           mation and the identification information of each PeNB
   In Step S32, the MUE 200-1 acquires the location infor              100-2 included in the SIB received in Step S41, and stores
mation of the PeNB 100-2 included in the SIB received in               the location information and the identification information.
Step S101, and stores the location information and the            65   The MUE 200-1 holds the stored location information and
carrier information indicating the carrier with which the              identification information as long as the MUE 200-1 is
location information is received. The MUE 200-1 holds the              connected to the MeNB 100-1.
           Case 1:21-cv-00765-JGK Document 1-1 Filed 01/27/21 Page 19 of 20


                                                     US 9,706.467 B2
                             11                                                                     12
   In Step S43, if the MUE 200-1 determines that the MUE                  In the embodiments described above, the uplink interfer
200-1 is in the proximity of the PeNB 100-2 on the basis of            ence to the PeNB 100-2 is prevented from occurring. Alter
the location information stored in Step S42, the operation             natively, the operation flows may be started after the uplink
proceeds to Step S44.                                                  interference is detected. For example, the MeNB 100-1
   In Step S44, the MUE 200-1 generates a proximity                    receives Overload Indicator indicating the interference level
notification (Enhanced Proximity Indication) including the             of each uplink resource block on the X2 interface from the
identification information of the PeNB 100-2 determined to             PeNB 100-2, and the operation flows start only when the
be in the proximity of the MUE 200-1, and transmits the                Overload Indicator indicates the high level uplink interfer
proximity notification to the MeNB 100-1. The proximity                CCC.
notification also includes the identification information of      10
                                                                         The above embodiments are described for the assumed
the UE 200.                                                            case where the MeNB 100-1 moves toward the PeNB 100-2.
  In Step S45, the MeNB 100-1 determines whether the                   When the MeNB 100-1 moves away from the PeNB 100-2
used carrier of the MUE 200-1 is the same as the used carrier
of the PeNB 100-2 (PeNB 100-2 indicated by the identifi                thereafter, the MeNB 100-1 may be notified of such a
cation information) in the proximity of the MUE 200-1             15   movement. In this case, after transmitting the proximity
based on the identification information of the PeNB 100-2              notification, the MUE 200-1 monitors whether the proxi
and the identification information of the UE200 included in            mate state (state where the distance is below the threshold
the proximity notification received in Step S44, the carrier           value) is maintained. When the proximate State is no longer
allocation information for the MUE 200-1 managed by the                maintained, the MUE 200-1 sends the MeNB 100-1 a
MeNB 100-1, and information on the used carrier of each                proximate release notification for notifying that it becomes
PeNB 100-2 managed by the MeNB 100-1. When the carrier                 unnecessary to make the used carrier of the MUE 200-1
is determined as the same, the operation proceeds to Step              different from the used carrier of the PeNB 100-2 that used
S46.                                                                   to be in the proximity of the MUE 200-1. As a result, the
   In Step S46, the MeNB 100-1 regards the MUE 200-1 as                MeNB 100-1 can restore the carrier to the original one from
the source of uplink interference to the PeNB 100-2, and          25   the switched primary carrier, and release the prevention of
performs a control so that the used carrier of the MUE 200-1           the carrier to be added as the secondary carrier (Scell).
is switched to another carrier (CC2). Specifically, the MeNB             In the embodiments described above, the number of the
100-1 transmits to the MUE 200-1, the switching instruction            used carrier of the PeNB 100-2 is fixed to 1 (CC1). When the
(handover instruction) to the cell corresponding to the other          used carrier of the PeNB 100-2 is changed, the used carrier
carrier.                                                          30   after the change can be notified from the PeNB 100-2 to the
(2) Operation Pattern 2                                                MeNB 100-1 on the X2 interface and the MeNB 100-1 may
   FIG. 11 shows an operation pattern 2 of the embodiment.             update the stored information.
In this operation pattern, the carrier aggregation technique is           In the embodiments described above, the description is
employed.                                                              given with the combination of the MeNB and the PeNB as
   As shown in FIG. 11, Step S401 to Step S404 are similar        35   an example. Alternatively, the combination of the MeNB
to those in the operation pattern of the embodiment.                   and a femtocell (HeNB) and the combination of the PeNB
   In Step S405, the MeNB 100-1 determines whether the                 and the femtocell (HeNB) may be employed.
used carrier of the PeNB 100-2 (i.e., the PeNB 100-2                      The entire content of U.S. Provisional Application No.
indicated by the identification information) in the proximity          61/555,259 (filed Nov. 3, 2011) is incorporated by reference.
of the MUE 200-1 is the same as the primary carrier (Pcell)       40
                                                                                      INDUSTRIAL APPLICABILITY
and/or the secondary carrier (Scell) used by the MUE 200-1
based on the identification information of the PeNB 100-2
and the identification information of the UE200 included in              As described above, the present invention is capable of
the proximity notification received in Step S404, the carrier          preventing uplink interference in a heterogeneous network
allocation information for the MUE 200-1 managed by the           45   and therefore applicable in the field of wireless communi
MeNB 100-1, and information on the used carrier of each                cation, such as mobile communication.
PeNB 100-2 managed by the MeNB 100-1. When the carrier
is determined as the same, the operation proceeds to Step                The invention claimed is:
S407, and the operation proceeds to Step S406 if determined              1. A communication control method in a mobile commu
otherwise.                                                        50   nication system including a first base station and at least one
  In Step S406, the MeNB 100-1 performs a setting to                   second base station having a smaller coverage area than the
prevent the carrier that is the same as the carrier used by the        first base station, comprising:
PeNB 100-2 in the proximity of the MUE 200-1 from being                   a step A of transmitting location information indicating a
added as the secondary carrier (Scell) of the MUE 200-1.                    location of the second base station from the first base
  Step S407 to Step S409 are similar to those in the              55          station; and
operation pattern 21 of the first embodiment.                            a step B of transmitting proximity notification informa
                                                                            tion to the first base station from a user terminal
                     Other Embodiment                                       connected to the first base station after the user terminal
                                                                            receives the location information, the proximity noti
   It should not be understood that the description and           60        fication information indicating that the user terminal is
drawings which constitute part of this disclosure limit the                 in proximity of the second base station and being used
present invention. From this disclosure, various alternative                for making the user terminal use a different carrier from
embodiments, examples, and operation techniques will be                     a carrier used by the second base station, wherein
easily found by those skilled in the art.                                in the step A, the first base station transmits the location
   For example, the embodiments and modifications                 65        information indicating the location of the second base
described above do not necessarily have to be independently                 station while associating the location information with
implemented, but may be implemented in combination.                         the used carrier of the second base station, and
            Case 1:21-cv-00765-JGK Document 1-1 Filed 01/27/21 Page 20 of 20


                                                       US 9,706.467 B2
                             13                                                                       14
  the step A comprises a step of broadcasting, on each used                 9. A base station in a mobile communication system,
    carrier of the first base station, information indicating             comprising:
     the used carrier of each second base station.                          a transmission circuitry configured to transmit location
   2. The communication control method according to claim                      information indicating a location of another base sta
1, wherein, in the step B, when the used carrier of the second 5               tion; and
base station in the proximity of the user terminal is the same              a reception circuitry configured to receive proximity
as the used carrier of the user terminal, the user terminal                    notification information from a user terminal connected
transmits the proximity notification information including                     to the base station, the proximity notification informa
information indicating the same carrier.                                       tion indicating that the user terminal is in proximity of
   3. The communication control method according to claim            10
                                                                               the another base station and being used for making the
1 further comprising a step of, after the reception of the                     user terminal use a different carrier from a carrier used
proximity notification information transmitted in the step B,                  by the another base station in the proximity of the user
performing handover control by the first base station such                     terminal, wherein
that the used carrier of the user terminal is switched to
another carrier when the used carrier of the second base 15                 the transmission circuitry is configured to transmit the
station in the proximity of the user terminal is the same as                  location information indicating the location of the
the used carrier of the user terminal.                                         second base station while associating the location infor
   4. The communication control method according to claim                      mation with the used carrier of the second base station,
1 further comprising a step of, after the reception of the                     and
proximity notification information transmitted in the step B,               the transmission circuitry is configured to broadcast, on
performing handover control by the first base station such                     each used carrier of the first base station, information
that a primary carrier is switched to another carrier when the                 indicating the used carrier of each second base station.
used carrier of the second base station in the proximity of the             10. A user terminal in a mobile communication system,
user terminal is the same as the primary carrier of the user              comprising:
terminal.                                                            25     a reception circuitry configured to receive, from a first
   5. The communication control method according to claim                      base station, location information indicating a location
4 further comprising a step of, after the Switching of the                     of a second base station; and
primary carrier to the another carrier, performing a setting by             a transmission circuitry configured to transmit proximity
the first base station Such that a carrier used as the primary                 notification information to the first base station after the
carrier before the switching is prevented from being added           30
                                                                              reception unit receives the location information, the
as the secondary carrier of the user terminal.                                proximity notification information indicating that the
   6. The communication control method according to claim                     user terminal is in proximity of the second base station
1 further comprising a step of, after the reception of the                    and being used for making the user terminal use a
proximity notification information transmitted in the step B,
performing control by the first base station such that use of        35       different carrier from a carrier used by the second base
the secondary carrier is stopped when the used carrier of the                  station in the proximity of the user terminal, wherein
second base station is the same as the secondary carrier of                 the reception circuitry is configured to receive the location
the user terminal.                                                            information indicating the location of the second base
  7. A communication control method in a mobile commu                          station while associating the location information with
nication system including a first base station and at least one      40        the used carrier of the second base station, wherein
second base station having a smaller coverage area than the                    information indicating the used carrier of each second
first base station, comprising:                                                base station is broadcasted on each used carrier of the
   a step A of transmitting location information indicating a                  first base station.
     location of the second base station from the first base                11. A controller with a memory storing instructions to be
     station; and                                                    45   executed by the controller, which is applicable to a user
  a step B of transmitting proximity notification informa                 terminal in a mobile communication system, the controller
     tion to the first base station from a user terminal                  configured to execute the instructions to perform:
     connected to the first base station after the user terminal            a process for receiving from a first base station, location
     receives the location information, the proximity noti                     information indicating a location of a second base
     fication information indicating that the user terminal is       50
                                                                               station; and
     in proximity of the second base station and being used                 a process for transmitting proximity notification informa
     for making the user terminal use a different carrier from                 tion to the first base station after the controller receiv
     a carrier used by the second base station, wherein                        ing the location information, the proximity notification
  in the step A, the first base station transmits the location                 information indicating that the user terminal is in
     information indicating the location of the second base          55
                                                                               proximity of the second base station and being used for
     station while associating the location information with                   making the user terminal use a different carrier from a
     the used carrier of the second base station, and
  the step A comprises a step of broadcasting, on each used                    carrier used by the second base station in the proximity
     carrier of the first base station, location information                   of the user terminal, wherein
     indicating the location of the second base station using        60     the controller is configured to receive the location infor
     the same carrier as the used carrier.                                    mation indicating the location of the second base
   8. The communication control method according to claim                      station while associating the location information with
7, wherein, in the step A, when a secondary carrier is added                   the used carrier of the second base station, wherein
to the user terminal, the first base station unicasts, to the user             information indicating the used carrier of each second
                                                                               base station is broadcasted on each used carrier of the
terminal, location information indicating the location of the        65
                                                                               first base station.
second base station using the same carrier as the secondary
carrier.                                                                                         k   k    k   k   k
